      Case 2:19-cv-19589-MCA Document 1 Filed 10/30/19 Page 1 of 11 PageID: 1
UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in compliance with D.N.J. LBR 9004-2(c)

Geist Law, LLC
Jared Geist, Esq.
25 Main Street
Suite 203
Hackensack, NJ 07601
Telephone: (201) 870-1488
Facsimile: (201) 812-9659
Email: jared@geistlegal.com
Proposed Counsel for Debtor and
Debtor in Possession                                                         Chapter: 11
In re:
 PALMETTO CONSTRUCTION SERVICES, LLC,                                        Case No: 19-21051
                      Debtor
                                                                             Judge:    VFP



                             DEBTOR’S NOTICE OF APPEAL

         PLEASE TAKE NOTICE THAT Palmetto Construction Services, LLC

   (“Palmetto”), by counsel, pursuant to Rule 8003(a)(1) of the Federal Rules of

   Bankruptcy Procedure, hereby appeals to the United States District Court for the

   District of New Jersey from the (a) the Order Granting Accolend’s Cross Motion, and (b)

   the Order Converting the Chapter 11 Case into a Chapter 7 Case and states as follows:

         1.      Palmetto is the Debtor in the above captioned matter.

         2.      On or about July 7, 2019, Debtor file a “Motion to Impose Automatic Stay”

              through its attorney Jared A. Geist seeking to extend the automatic stay to its

              co-debtor and guarantor Nia Mendy (Doc.Rec. No. 24).

         3.      On or about August 4, 2019, Accolend, LLC, a purported creditor of

              Debtor, through its attorneys, filed an opposition in the form of a “Cross

              Motion” not only opposing the Debtor’s Motion to extend stay but also

              seeking to a lift stay and/or dismissal of the Chapter 11 Case (Doc.Rec. No.

                                                1
  Case 2:19-cv-19589-MCA Document 1 Filed 10/30/19 Page 2 of 11 PageID: 2
          37).

     4.      At a hearing of the Cross Motion the court issued an order granting not

          only granting the lift stay but also terminating the case and converting into a

          Chapter 7 Case.

     5.      Both orders, (Doc.Rec. No. 122 and Doc.Rec. No.123), were entered on

          October 17, 2019 by this Court.

     6.      Each of these orders, attached hereto and made part hereof as Exhibit A

          and Exhibit B, is a final judgment ripe for appellate review pursuant to 28

          USC § 158(a) (1).

     7.      Further, the conversion of the Chapter 11 Case to a Chapter 7 Case,

          essentially terminates the Chapter 11 Case, making all issues in this matter

          ripe for appeal.

     8.      The completed Official Form 417A is attached hereto as Exhibit C.

NOTICE

     9.      Notice of this pleading has been given to (i) the Office of the United States

          Trustee for the District of New Jersey; (ii) counsel for the Debtor; (iii) counsel

          to any Official Unsecured Creditors’ Committee appointed in this case, or the

          twenty (20) largest unsecured creditors of the Debtors, if any Official

          Unsecured Creditors’ Committee has not been appointed; (iv) all counsel of

          record; (v) the Debtor, (vi) all parties entitled to notice via the court’s

          Electronic Notice System, and (vii) all government agencies to the extent

          required by the Bankruptcy Rules and the Local Rules, including any parties

          specifically effected by the relief sought herein. In light of the nature of the

          relief requested herein, the Debtors submit that no other or further notice is

          necessary.
                                              2
   Case 2:19-cv-19589-MCA Document 1 Filed 10/30/19 Page 3 of 11 PageID: 3
NO PRIOR REQUEST

             No prior notice of appeal was made in this matter and no prior request for

          the relief sought in this status report has been made to this or any other court.

      WHEREFORE, the Debtor respectfully requests that this Court enter an order,

substantially in the form of the Order submitted concurrently herewith, granting the

relief requested herein and such other and further relief as this Court deems just and

proper.

      Dated: October 28, 2019

                                                        Respectfully submitted,

                                                        GEIST LAW, LLC

                                                        By: /s/ Jared Geist         .
                                                        Jared Geist, Esq.
                                                        25 Main Street
                                                        Suite 203
                                                        Hackensack, NJ 07601
                                                        Telephone: (201) 870-1488
                                                        Facsimile: (201) 812-9659
                                                        Email: jared@geistlegal.com
                                                        Proposed Counsel for Debtor and
                                                        Debtor in Possession




                                            3
Case 2:19-cv-19589-MCA Document 1 Filed 10/30/19 Page 4 of 11 PageID: 4
Case 2:19-cv-19589-MCA Document 1 Filed 10/30/19 Page 5 of 11 PageID: 5
Case 2:19-cv-19589-MCA Document 1 Filed 10/30/19 Page 6 of 11 PageID: 6
Case 2:19-cv-19589-MCA Document 1 Filed 10/30/19 Page 7 of 11 PageID: 7
Case 2:19-cv-19589-MCA Document 1 Filed 10/30/19 Page 8 of 11 PageID: 8
Case 2:19-cv-19589-MCA Document 1 Filed 10/30/19 Page 9 of 11 PageID: 9
Case 2:19-cv-19589-MCA Document 1 Filed 10/30/19 Page 10 of 11 PageID: 10
Case 2:19-cv-19589-MCA Document 1 Filed 10/30/19 Page 11 of 11 PageID: 11
